COHEN, J.,
concurring specially.
The majority opinion correctly sets out the controlling law within this district and I agree the release in this case was not clear, unambiguous, and unequivocal. For the reasons set out in my concurring opinion in Give Kids the World, Inc. v. Sanislo, — So.3d —, 2012 WL 1645607 (Fla. 5th DCA 2012), I believe the better rule of law would require that such releases expressly refer to the release for acts of negligence, which puts an average person of ordinary intelligence on notice of the waiver of a party’s duty of due care.